Citation Nr: 0530870	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  97-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979, and from June 1981 to March 1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision, and was remanded in 
November 2003.

At the time of the November 2003 remand, a claim for service 
connection for a low back disability was also on appeal.  By 
a May 2005 rating decision, however, the RO granted service 
connection for degenerative disk disease and osteoarthritis 
of the lumbar spine.  As this rating decision fully granted 
the claim for service connection for a low back disability, 
this claim is now no longer on appeal and will not be further 
discussed.

The issue of a left shoulder disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of evidence fails to link any right 
shoulder disability with the veteran's time in service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran asserted in his January 1997 notice of 
disagreement that he injured his shoulder in 1976 or 1977 
when he slipped off of a tank and landed on his shoulder 
during service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease, first diagnosed after service, was incurred in 
service.  38 C.F.R. § 3.303.

Arthritis of the shoulder may be presumed incurred in service 
if shown to have manifested to a compensable degree within 
one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The veteran has been currently diagnosed as having shoulder 
disabilities.  In January 2005, a VA examiner diagnosed the 
veteran as having rotator cuff tendonitis of the right 
shoulder, and an X-ray reportedly revealed left shoulder 
arthritis.
 
Yet, service medical records (from both periods of active 
duty) fail to mention any shoulder injury, and the veteran's 
upper extremities were normal at examinations conducted in 
February 1975, May 1979, August 1980, and February 1987.  The 
service medical records do confirm that the veteran reported 
having been in a jeep accident in 1976, but his complaints 
were limited to his left hip.
 
In May 1996, the veteran presented for treatment complaining 
of problems with his right shoulder; and in July 1996, the 
veteran underwent a VA examination which showed some 
limitation of shoulder motion.  However, the examiner did not 
provide an opinion as to the etiology of the shoulder 
injuries.

In November 1996, a VA examiner recounted the veteran's 
stated history that his shoulder problems stemmed from a fall 
off of a tank in either 1976 or 1977.  The veteran also added 
that he had been placed on limited duty for 4 or 5 days, and 
then was returned to full duty.  The examiner's impression 
was that the veteran had left and right shoulder injuries.  
While the examiner indicated that the veteran had shoulder 
injuries, he gave no explicit indication that he was of the 
opinion that the current injuries were the result of an in-
service incident.  Rather the examiner merely re-stated the 
veteran's recounted history.  The Board notes that it is not 
required to accept a medical opinion that is based solely on 
recitation of history, such as this.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

The veteran underwent another VA examination in January 2005, 
at which a VA examiner opined, following an examination of 
the veteran and a review of his claims file, that while the 
veteran has rotator cuff pathology in the right shoulder, it 
was not related to his time in service.  

While the veteran has asserted that his shoulder disability 
is the result of an in-service accident, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's assertions may not provide the requisite 
nexus linking his right shoulder disability with his time in 
service.

Given that there is no probative medical opinion of record 
which indicates that the veteran's right shoulder disability 
was incurred during service, and given that the veteran did 
not seek treatment for his right shoulder for almost a decade 
following service, the preponderance of evidence is against 
the veteran's claim, and it must therefore be denied.

II.  Veterans Claims Assistance 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in April 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board further finds that any defect concerning the timing 
of the notice requirement was harmless error.  Although the 
notice provided to the veteran in April 2004 was not given 
prior to the first adjudication of the claim, it was given 
prior to a subsequent adjudication (in a May 2005 
supplemental statement of the case).  In short, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and ample time to 
respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA treatment records identified by the veteran have been 
obtained. Although the RO attempted to acquire private 
treatment records identified by the veteran, it was informed 
in December 2004 that he had not been treated at the 
facility.  Examinations of the veteran's shoulders were 
conducted in November 1996 and January 2005 (the reports of 
which has been associated with the claims file).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.  


ORDER

Service connection for a right shoulder disability is denied.


REMAND

The Board remanded the veteran's claim in November 2003 in 
order to obtain a medical opinion of record as to the 
etiology of the veteran's bilateral shoulder disability.  The 
examiner was specifically asked that "[i]f a bilateral 
shoulder disorder is shown, is it at least as likely as not 
that the veteran's current complaints are consistent with an 
in-service accident as described by the veteran."

While the examiner offered an opinion as the etiology of the 
veteran's right shoulder disability, with regard to the 
veteran's left shoulder, the examiner indicated only that 
radiographically he has arthritis present in his left 
shoulder, but he functions well with his shoulder and has 
minimal pain.  Although this provided evidence of a left 
shoulder disability, it failed to include an opinion as to 
the etiology of the disability as had been requested.  

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9.

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following action:

1.  Ask the examiner who performed the 
January 2005 VA examination to amend the 
examination report to include an opinion 
as to whether it is at least as likely as 
not that the veteran's left shoulder 
arthritis was caused by documented events 
in service.  If the examiner is no longer 
available or if the requested information 
cannot be provided without further 
examination of the veteran, schedule the 
veteran for an examination to obtain the 
requested opinion.  All opinions 
expressed must be supported by complete 
rationale.

2.  When the development requested has 
been completed, review the case.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


